OPINION ON PETITION TO REHEAR.
The appellant has filed herein a courteous, earnest and forceful petition to rehear. With the exception of one matter, herein after commented on, this petition is a reargument of the identical facts and authorities heretofore considered.
Apparently the appellant is unable to see the applicability ofHutcheson v. Hutcheson, 176 Tenn. 468, 143 S.W.2d 886, 888, cited in our original opinion, to the instant case. We quoted therefrom the applicable language which is based on authority (which has been *Page 497 
examined by us) and sound reasoning. It is said that we missed the target and that "the crux of the Hutcheson Case is contained in the" following paragraph: "The chancellor correctly decreed that the fund in court should be invested in other land, with title for life in the widow and remainder in the heirs of I.N. Hutcheson."
This was done because the widow asked that it be done. She did not ask that her interest therein be sold and her pro rata
share be paid to her as was prayed in the instant case. We do not understand that this right was ever questioned herein. In our original opinion we commented on the fact and cited the code sections under which the request was granted. Again adverting to the Hutcheson Case where it was said: "The commissioners appointed to set aside homestead found that the value of the whole 200-acre tract was $800. The appreciation in value to $4,345 (remaining homestead land now of the value of $3,000, plus the $1,345, value of the land sold) can in no way affect thewidow's right to homestead in the whole." (Italicising, that of this Court.)
We have been given no good reason nor can we think of any why the above quotation does not apply with equal force here. A specific tract of land has been assigned to the widow as homestead. This is assigned to her for life as such and whether it depreciates or appreciates in the future cannot change this specific body of land as such. If this land does appreciate and the widow desires to sell her interest as provided by statute we cannot anticipate that she will in this manner prefer one of her adult children as against another.
At the time this land was assigned to the widow by a duly constituted statutory method the commissioners who were appointed to make this appraisal and assignment determined its value at an amount within the constitutional *Page 498 
and statutory limit. We cannot herein determine that this designation of homestead is fraudulent. This designation of homestead was made nearly ten years prior to the instant suit and in an independent action.
In reaching the conclusion we have reached herein, we had for guidance prior decisions of this Court which we consider a precedent. These precedents find ample support in sound principle and have and do give guidance and government to individuals and the public. These principles, having been promulgated, ought not to be withdrawn or overruled unless the reasons therefor cease to exist, or are clearly erroneous or manifestly wrong. We do not so consider the determination hereof.
We are asked to grant a rehearing so that matters which have arisen while this case was pending in this Court and are in litigation in another court may here be considered.
For many obvious reasons this request cannot be granted. If this were done there would never be an end to a litigated case. Public policy and individual justice demands that there must be a reasonable end to all litigation. Settled practice extending during the history of the courts of this land have denied such a request.
For the reasons given the petition must be denied.
All concur. *Page 499